Citation Nr: 9912267	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder, to include arthritis and tendonitis and Dupuytren's 
contracture, claimed as secondary to the service-connected 
residuals of a gunshot wound to the right hand.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board accepts statements in the veteran's May 1998 
substantive appeal as an implied claim for service connection 
for alcohol abuse, claimed as secondary to the service-
connected residuals of a gunshot wound to the right hand.  In 
the July 1998 supplemental statement of the case, the RO 
invited the veteran to submit evidence in support of such a 
claim.  At this time, the Board is not aware of whether the 
veteran has pursued this claim.     


REMAND

The veteran seeks entitlement to service connection for a 
left hand disorder, to include arthritis and tendonitis and 
Dupuytren's contracture, claimed as secondary to the service-
connected residuals of a gunshot wound to the right hand.  
Secondary service connection is in order if a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In this case, while the RO requested an opinion 
regarding the relationship, if any, between the right and 
left hand disorders, the response from the internist was 
somewhat confusing and did not respond to the question posed.

In addition, the RO forwarded to the Board a January 1999 
statement from the veteran.  As a preliminary matter, the 
Board notes that, because the veteran did not waive RO 
consideration of this statement, the evidence must be 
returned to the RO for consideration.  38 C.F.R. 
§§ 19.37, 20.1304(c) (1998).  Moreover, the statement 
indicated that in January 1999 a VA physician diagnosed 
arthritis in the left hand due to overuse.  The claims folder 
contains the veteran's VA medical records through June 1997 
only.  Any subsequent records should be obtained.   

Finally, the RO forwarded to the Board a letter from the 
Wisconsin Department of Health and Family Services Disability 
Determination Bureau.  It indicated that the veteran had 
applied for or was receiving disability benefits under the 
Social Security Act or Medical Assistance and requested 
copies of VA medical records.  "As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration . . . and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  

Accordingly, the Board REMANDS the case to the RO for the 
following action: 

1.  The RO should obtain and associate 
with the claims folder the veteran's VA 
medical records dated from June 1997 to 
the present.  

2.  After securing any necessary release, 
the RO should request from the Wisconsin 
Department of Health and Family Services 
Disability Determination Bureau copies of 
any disability determination and any non-
VA supporting medical evidence.  Any 
response received should be associated 
with the claims folder.  

3.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and extent of any left hand 
disorder present.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examination report 
should provide the appropriate diagnosis 
for any left hand disorder present and 
describe the symptomatology associated 
with any such disorder.  Based on 
information obtained on review of the 
claims folder and from the current 
examination, the examiner is asked to 
offer an opinion as to 1) whether any 
diagnosed left hand disorder is 
proximately due to or the result of the 
service-connected residuals of the 
gunshot wound to the right hand, and 2) 
if there is no causal relationship, 
whether the service-connected residuals 
of the gunshot wound to the right hand 
aggravate any diagnosed left hand 
disorder.  If the examiner is unable to 
provide any requested opinion, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  Prior to the examination, the 
RO must inform the veteran in writing of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a left hand disorder, to 
include arthritis and tendonitis and 
Dupuytren's contracture, claimed as 
secondary to the service-connected 
residuals of the gunshot wound to the 
right hand.  Such readjudication must 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995).  The RO should 
then readjudicate the veteran's claim of 
entitlement to TDIU.  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.   The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


